Citation Nr: 1646656	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  04-40 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a speech disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran was provided a July 2015 Board hearing before the undersigned Veterans Law Judge.

The Board remanded the claim in October 2015 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's speech disorder was noted upon service entrance examination in December 1972.

2.  The Veteran's pre-existing speech disorder did not increase in severity during or as a result of active duty service.


CONCLUSION OF LAW

The criteria for service connection for a speech disorder have not been met.  38 U.S.C.A. §§ 1110, 1113, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the Veteran has been informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Although an initial duty to notify letter is not of record, an April 2006 response from the Veteran indicates that a letter was received in April 2006.  Moreover, the Veteran has been informed of the evidence required to substantiate the claim by the March 2007 rating decision, a December 2007 statement of the case, and a May 2016 supplemental statement of the case.  

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and the Veteran's statements. 

Pursuant to the October 2015 Board remand, he was provided a VA examination in May 2016.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination is adequate because it was performed by medical professionals, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the July 2015 hearing, the undersigned fully explained the issues on appeal, and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 
7 Vet. App. 238 (1994).

When the Veteran is presumed sound at entrance, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b). 

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232   (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Speech Disorder

The Veteran contends that his current congenital speech disorder was aggravated during his active duty, and that service connection is therefore warranted.  He does not assert that the speech disorder was incurred in or caused by service, but rather that he had a preexisting condition that was exacerbated by constant teasing and stress.  

His service entrance examination, conducted in December 1972, notes that he has a speech disorder; however, he was found to be fit for induction.  As such, the Board finds that the existence of a preexisting speech disorder was noted at entrance and the presumption of soundness does not apply.  See 38  U.S.C.A. § 1132; 38  C.F.R. § 3.304 (b).

Service connection may still be warranted if the Veteran's speech disorder was aggravated during service.  Service treatment records indicate that he underwent speech therapy in service, which led to a temporary improvement in his condition.  Subsequently, the speech disorder was found to have regressed to the extent that discharge was recommended.  In a February 1972 treatment note, the author noted that it is "nearly impossible" to interpret what the Veteran is saying when he is nervous.  A January 1967 note show improvement after speech therapy, followed by regression.  A May 1976 note observed that the Veteran's speech continued to improve with therapy.  In November 1982, a speech therapist noted that speech was not improved, and further therapy was not recommended.  

At the July 2015 Board hearing, the Veteran testified that the in-service harassment not only exacerbated his speech disorder, but also caused or contributed to a current psychiatric diagnosis.  Based on his lay testimony and the medical evidence of record, the Board granted service connection for a psychiatric condition in the October 2015 decision.  The Board remanded the matter of service connection for a speech disorder based on the Veteran's theory of aggravation in order to provide the Veteran with an examination and medical nexus opinion.  

The Veteran was provided a VA examination in May 2016.  The diagnosis was expressive speech disorder.  He reported that he was diagnosed with the speech disorder as a child, and that he was often subjected to harassment from his peers, including in service.  He reported that his anger at anxiety from this harassment caused his speech to worsen.  After a thorough examination of the Veteran, including taking the Veteran's testimony as to the history of his disorder, the VA examiner opined that the speech disorder was not aggravated during active duty service.  The rationale was that, although service treatment records indicate in-service treatment for the speech disorder, "there is no clear indication of a progressing or increasing problem."  The VA examiner noted that the Veteran "reports and presents with similar symptoms of speech problems with no progression or increase at this time."   

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's speech disorder was not aggravated by service.  Although the service treatment records indicate that the Veteran's speech worsened at times, the evidence does not support a finding that there was permanent increase in the severity of the Veteran's speech disorder.  Rather, the evidence reflects that his disorder worsens in periods of stress, and improves with therapy.  

The Board acknowledges the Veteran's assertion that his pre-existing speech disorder was aggravated during service.  However, he is not competent to render an opinion on this matter.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  While he is competent to testify that stress from harassment by his peers triggered a temporary worsening of his speech disorder, such assertions of in-service symptomatology do not equate to a clinical finding of permanent worsening.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.

To the extent that the Veteran asserts that the harassment he endured during service had a lasting negative impact on him, the Board agrees.  The October 2015 Board decision, which granted service connection for a psychiatric condition, contemplated his complaints.  While the evidence before the Board in October 2015 indicated that the Veteran's psychiatric condition was caused by his experiences in service, the evidence before the Board today does not show that the in-service experiences aggravated the speech disorder.  

The VA examination of May 2016 is highly probative evidence, as the examiner relied on sufficient facts and data, provided a rationale for the opinion, and used sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In support of the May 2016 opinion, the examiner relied on the Veteran's credible lay testimony, and review of the claims file.  The examiner acknowledged that the Veteran received treatment for his speech disorder in service, but ultimately opined that the speech disorder did not undergo a permanent worsening in service.  Rather, the examiner opined that the Veteran's speech disorder is currently at approximately the same level of severity as it was in service.  Hence, the probative evidence shows that the Veteran's pre-existing speech disorder was not aggravated in service.  

A preponderance of the evidence is against the Veteran's claim for service connection for speech disorder.  The benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a speech disorder is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


